DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 22 is rejected under 35 U.S.C. 102(b) as being anticipated by Ohsawa et al. (US Pub. No. 2010/0059741 A1).
As to claim 22, Ohsawa teaches a light-emitting element comprising: a light-emitting layer comprising a guest material (Ir(dmFppr)2(pic) in ¶ [0214]) and a host material (CO11ll in ¶ [0214]) between an anode and a cathode (#301 and #302 in ¶ [0211]-[0217]), wherein an emission spectrum of the host material (approx. 390 to 550, max 437 nm, see Fig. 12 and ¶ [0197] of teaching reference US 2010/0207517) overlaps with a longest-wavelength- side absorption band in an absorption spectrum of the guest material (longest absorption of just over 500 nm, see Fig. 20 of teaching reference US 2008/0305361 A1).

Allowable Subject Matter
Claims 2-21 are allowed

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875